Title: John Adams to Abigail Adams, 26 July 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passi July 26. 1778

Yours of the Tenth of June by Captain Barnes was brought to me Yesterday, which is only the second that I have yet received from you. The other is of 25 March. I have written to you, several Times, as often as I could, and hope they will arrive. I have put on board one ship, all the Articles in your Minute. By Captain Niles I have sent you a smal Present of Tea. By Captain Barnes, I will send some few Things.
You enquire how you shall pay Taxes?—I will tell you.—Ask the favour of your Uncle Smith or Some other Friend to let you have Silver, and draw your Bills upon me. The Money shall be paid, in the instant of the sight of your Bill, but let it be drawn in your own Hand Writing. Any body who wants to remit Cash to France, Spain, Holland or England, will let you have the Money. You may draw with Confidence, for the Cash shall be paid here. I suppose however, that one hundred Pounds, a Year, sterling will be as much as you will have Occasion for. With silver, you may get your Father, or your Uncle or Brother Cranch to pay your Taxes.
You have made your Son very happy by your Letter to him—he is writing a long Answer. He begins to read and speak French, pretty well. He behaves well, and is much esteemed here, which gives me constant Pleasure.—His Sister is to blame for not writing to him as well as to me.—He has been very good, is almost constantly writing to her, and his Brothers, and to his Cousins and his Friend Joshua Green, and many other Correspondents. He wrote a french Letter the other Day to his Grand Pa. He will write to his Grand ma, to whom present his and my most affectionate and dutiful Respects.
As to Politicks, The Emperor and King of Prussia are at War. France and England are the same altho there is yet no formal Manifesto. America, I think has nothing to fear from Europe. Let her chase away the broken Remnants of her Ennemies, now within her Limits, and lay on Taxes, with a manly Resolution, in order to raise the Credit of her Currency and she will do very well.
This is a delicious Country. Every Thing that can sooth, charm and bewitch is here. But these are no Enchantments for me. My Time is employed in the public Business, in studying French like a school Boy, and in fervent Wishes, that the happy Time may arrive soon, when I may exchange the Elegances and Magnificence of Europe for the Simplicity of Pens Hill, and the Glory of War, for the Obscurity of private Contemplation. Farewell.
